Citation Nr: 1732111	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for burns to the thoracolumbar back and bilateral legs, including as due to exposure to high octane fuel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for burns to thoracolumbar and bilateral legs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for burns to the thoracolumbar back and both legs (also claimed as a skin condition), including as due to in-service exposure to high octane fuel.  Specifically, he contends that his current disability stems from an in-service incident where a fuel line burst and he was soaked from head to toe with high (145) octane fuel.  See Board Hearing Transcript at 2.  Following review of the claims file, the Board finds that further development of the record is necessary.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

In this case, the Veteran has not been afforded a VA examination.  As the record suggests a possible relationship between the Veteran's burns to the thoracolumbar back and bilateral legs and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Thus, a remand for such examination is necessary.  McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any burns to the thoracolumbar back and bilateral legs (also claimed as a skin condition).  After reviewing the claims file and conducting a thorough examination of the Veteran, the examiner must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residuals of exposure to high octane fuel, including burns to the thoracolumbar back and bilateral legs?

The examiner must accept as credible the Veteran's report of an in-service incident where, while curing an aircraft leak, he was soaked from head to toe by high octane fuel.

The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure the medical opinion is, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

3.  Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the Veteran's claim remains denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

